Citation Nr: 0707588	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  97-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a disability 
manifested by dizziness.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to December 1971, from November 1975 to October 
1984, and from August 1985 to June 1995.  He served in 
Southwest Asia from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims as not well 
grounded.  The issues were subsequently adjudicated on the 
merits in an October 1998 hearing officer's decision.  The 
veteran failed, without apparent cause, to appear for a 
scheduled hearing in July 2004.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in April 2003 
and February 2004.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in February 2007.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).

In this case, service medical records dated in May 1991 show 
the veteran was routinely exposed to hazardous noise.  At his 
January 1995 retirement examination the veteran complained of 
dizziness, neck and back pain, and bony growths to the hands.  
A February 1995 ENT Clinic report noted he complained of 
dizziness (vertigo) when he bent over to tie his shoes.  He 
denied decreased hearing, tinnitus, and headaches.  A 
diagnosis of benign paroxymal postural vertigo was provided.  
A February 1995 orthopedic clinic report noted asymptomatic 
bilateral carpal bosses.  The examiner stated no treatment 
was necessary.  A Physical Therapy Section report dated in 
February 1995 noted the veteran complained of neck and back 
pain over the previous five years.  The diagnoses included 
cervical and low back pain/stiffness.  

Private medical records show the veteran sustained a job-
related back injury in July 1995.  X-ray examination in 
September 1995 revealed no signifincat facet arthritis.  A 
September 1995 computed tomography (CT) scan, however, 
revealed a circumferential bulge of disc material at L4-5.  A 
November 1995 report included diagnoses of lumbar myofacial 
pain and lumbar radiculopathy.  

VA general medical examination in October 1995 included a 
diagnosis of previously unnoticed hypertension, but did not 
address the veteran's specific claims.  A separate joints 
examination noted the veteran denied stiffness and that there 
were no signs or symptoms of carpal tunnel syndrome.  A 
diagnosis of bilateral asymptomatic metacarpal bossing at the 
third metacarpal base was provided.  A spine examination 
included a diagnosis of low back pain with left lower 
extremity radicular symptoms.  It was noted there was a 
recent history of a job-related injury.  VA ear examination 
in October 1995 noted a diagnosis of bilateral hearing loss 
due to noise exposure; however, an audiology examination 
revealed bilateral hering within normal limits.  Similar 
inconsistent ear and audiology examination diagnoses were 
also provided in November 1998.

In statements and personal hearing testimony in support of 
his claims the veteran asserted that his post-service back 
injury was incurred because his back had been weakened by 
prior injury during active service.  He also noted that he 
had complained of neck and back pain, dizziness, and problems 
with his hands prior to his retirement in 1995.  He stated he 
had been informed, in essence, that his hearing acuity was 
diminished.  The Board notes that the examination findings as 
to hearing loss are inconsistent and hearing acuity was last 
evaluated in November 1998.  It has also been over ten years 
since the veteran's dizziness, neck, back, and hand 
complaints were considered.  Treatment for some of the 
disorders at issue was noted in service.  Post-service 
examinations did not provide nexus statements regarding any 
of the disorders.  As these matters have not been addressed 
by recent VA examination, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate VA examinations for 
opinions as to the whether there is at 
least a 50 percent probability or 
greater (at least as likely as not) 
that he has a neck disorder, a 
disability manifested by dizziness, a 
hearing loss, a back disorder, or a 
bilateral hand disorder as a result of 
an injury or disease incurred or 
aggravated by active service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


